[Cite as State v. Gregory, 2017-Ohio-7210.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :       CASE NO. CA2017-02-019

                                                    :              DECISION
  - vs -                                                            8/14/2017
                                                    :

ROBERT H. GREGORY,                                  :

        Defendant-Appellant.                        :


    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2016-06-0858


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Michele Temmel, 6 South Second Street, Suite 305, Hamilton, Ohio 4511, for
defendant-appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, and upon the brief filed by

appellant's counsel.

        {¶2}     Counsel for defendant-appellant, Robert Gregory, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose
                                                                  Butler CA2017-02-019

any errors by the trial court prejudicial to the rights of appellant upon which an

assignment of error may be predicated; (2) lists one potential error "that might arguably

support the appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review

the record independently to determine whether the proceedings are free from prejudicial

error and without infringement of appellant's constitutional rights; (4) requests

permission to withdraw as counsel for appellant on the basis that the appeal is wholly

frivolous; and (5) certifies that a copy of both the brief and motion to withdraw have been

served upon appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and M. POWELL, JJ., concur.




                                            -2-